MEMORANDUM DECISION               ON OBJECTIONS TO THE MAGISTRATE'S DECISION
Relator, Carol A. Reder, has filed an original action in mandamus requesting this court to issue a writ of mandamus to order respondent, Public Employees Retirement System of Ohio ("PERS"), to vacate its decision that denied her application for disability retirement benefits and to issue a decision finding that she is entitled to such benefits.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Section (M), Loc.R. 12 of the Tenth District Court of Appeals, who rendered a decision including findings of fact and conclusions of law. The magistrate decided the requested writ of mandamus should be denied. Relator has filed objections to the magistrate's decision.
In her objections, relator contends that PERS was required to accord greater weight to the report submitted by her treating physicians. We disagree. In State ex rel. Schwaben v. SchoolEmp. Retirement Sys. (1996), 76 Ohio St.3d 280, the Ohio Supreme Court specifically stated that R.C. 3909.39(C) did not require the SERS to consider only the findings of the member's treating physician. The same reasoning applies equally to PERS. Further, the decision issued by PERS discussed the evidence that it considered, the evidence upon which it relied and set forth a sufficient explanation of its reasoning and its decision.
Upon a review of the magistrate's decision and an independent review of the record, this court adopts the magistrate's decision as its own. Relator's objections to the magistrate's decision are overruled, and the requested writ of mandamus is denied.
Objections overruled, writ of mandamus denied.
Tyack and Petree, JJ., concur.